MEMORANDUM **
Gregory Morris Powderface appeals from the nine-month sentence imposed following revocation of his supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Powderface contends his nine-month sentence is substantively unreasonable because prison alone does not serve the sentencing purposes of deterrence, protection of the public, and rehabilitation. In light of the totality of the circumstances of this case and the applicable 18 U.S.C. § 3553(a) sentencing factors, the sentence is substantively reasonable. See 18 U.S.C. § 3583(e)(3); Gall v. United States, 552 U.S. 38, 51, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007); see also United States v. Cope, 527 F.3d 944, 952 (9th Cir.2008) (applying reasonableness requirements to supervised release term).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.